                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


Civil Action No. 20-CV-01908-CMA-SKC

STEPHEN PLATO MCRAE

       Petitioner,

v.


MICHAEL CARVAJAL, in his official capacity as the Federal Bureau of Prisons Director,
C. CARTER, in her official capacity as Warden of F.C.I. Florence,
HOLZAPFEL, Assistant Warden, in his official capacity, and
GICONI, Captain, in his official capacity,

       Respondents.


            OMNIBUS ORDER RESOLVING ALL OUTSTANDING MOTIONS
                           AND CLOSING CASE


       This is a habeas-corpus action involving alleged violations of the Eighth

Amendment. Petitioner, Stephen Plato McRae, is an inmate at the federal prison in

Florence, Colorado (“FCI Florence”). He alleges that the prison is failing to take

adequate measures to protect inmates from COVID-19. McRae is now petitioning for

habeas corpus relief under 28 U.S.C. § 2241, seeking either a change in prison protocol

with respect to COVID-19, early release from confinement, or transfer to a different

facility. (Doc. # 1).




                                             1
      There are numerous outstanding motions in this case. This matter is before the

Court on the following:

   (1) Magistrate Judge Crews’s Recommendation (Doc. # 47) that McRae’s habeas
       petition be denied;

   (2) McRae’s Motion for Leave to File Amended Complaint (Doc. # 56);

   (3) McRae’s Emergency Motion for Temporary Restraining Order (Doc. # 73);

   (4) McRae’s Motion for Evidentiary Hearing (Doc. # 75);

   (5) Defendants’ Motion to Strike Motion for Temporary Restraining Order (Doc. #
       77);

   (6) Defendants’ Motion for Extension of Time to Respond to Petitioner’s Emergency
       Motion for Temporary Restraining Order (Doc. # 78);

   (7) McRae’s Motion for Extension of Time and Motion for Status Report or Hearing
       (Doc. # 85);

   (8) McRae’s Emergency Motion for Court Order (Doc. # 93)

   (9) McRae’s Emergency Motion for Order (Doc. # 94).

As explained in more detail below, the Court affirms and adopts the Judge Crews’s

Recommendation (Doc. # 47) as an order of this Court. The Court Denies the remaining

motions.

                                 I.    BACKGROUND

      McRae is an inmate at FCI Florence. He claims to have a number of medical

issues that put him at increased risk of severe illness due to COVID-19, including

COPD, liver problems, and allergies. (Doc. # 1, pp. 1-2). McRae now alleges that FCI

Florence is not doing enough to protect him from COVID-19. (Doc. # 1, pp. 1-2).

Specifically, McRae argues that “FCI Florence has neither the capacity nor the ability to


                                            2
comply with public health guidelines” designed to limit the spread of COVID-19. (Doc. #

1, p. 11). McRae argues that the prison’s alleged failure to comply with public health

guidelines violates the Eighth Amendment prohibition on cruel and unusual punishment,

and he is petitioning for habeas corpus relief under 28 U.S.C. § 2241. (Doc. # 1).

McRae seeks an order (1) directing FCI Florence to adopt new COVID-19 safety

protocols; (2) releasing McRae from confinement; or (3) if release is not possible, an

order transferring him to another facility “where appropriate preventive measures may

be taken.” (Doc. # 1, pp. 13-14).

       This Court referred McRae’s Petition to Magistrate Judge Crews, who

recommends denying McRae’s habeas petition. “[A] petition for writ of habeas corpus,”

Judge Crews observed, “is only available to challenge the fact or duration of

confinement—not the conditions of confinement.” (Doc. # 47, p. 2, quoting Basri v. Barr,

469 F. Supp.3d 1063, 1066 (D. Colo. 2020)). Judge Crews concluded that, because

McRae is challenging only the conditions of confinement, and not the legality of the

confinement itself, he is not entitled to habeas-corpus relief. Id.

       After Judge Crews issued his Recommendation, McRae filed a series of motions

challenging Judge Crews’s conclusions, including a motion for leave to file an amended

complaint (Doc. # 56), an objection to Judge Crews’s Recommendation (Doc. # 60), and

multiple requests for emergency relief. (Docs. ## 73, 75, 85, 93, 94). The Court now

addresses those motions as well as Judge Crews’s Recommendation.




                                              3
                                II.     LEGAL STANDARD

A.     CONSTRUCTION OF PRO-SE PLEADINGS

       Because McRae is litigating pro se, the Court will construe his pleadings liberally.

Hall v. Bellmon, 935 F. 2d 1106, 1110 (10th Cir. 1991); see also Haines v. Kerner, 404

U.S. 519, 520-21 (1972). In other words, “if the if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should do so

despite the plaintiff’s failure to cite proper legal authority, his confusion of various legal

theories . . . or his unfamiliarity with the pleading requirements.” Hall, 935 F. 2d at 1110.

However, the Court should not act as a pro-se litigant’s advocate, and it may not “supply

additional factual allegations to round out a plaintiff’s complaint or construct a legal

theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th

Cir.1997). Pro se plaintiffs must “follow the same rules of procedure that govern other

litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994).

B.     STANDARD OF REVIEW – MAGISTRATE JUDGE RECOMMENDATIONS

       When a magistrate judge submits a recommendation, the Court must “determine

de novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” F.R.C.P. 72(b)(3). An objection is proper if it is filed within fourteen

days of the magistrate judge's recommendations and is specific enough to enable the

“district judge to focus attention on those issues—factual and legal—that are at the

heart of the parties' dispute.” United States v. 2121 East 30th Street, 73 F.3d 1057,

1059 (10th Cir. 1996) (internal quotation marks omitted). In the absence of a proper




                                               4
objection, “the district court may review a magistrate [judge’s] report under any standard

it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

                                     III.   ANALYSIS

       The Court will first address McRae’s Objection to Judge Crews’s

Recommendation before turning to the other outstanding motions.

A.     PLAINTIFF IS NOT ENTITLED TO HABEAS RELIEF UNDER 28 U.S.C. § 2241

       Judge Crews recommends denying McRae’s habeas petition on the ground that

McRae is not challenging the legality of his confinement. The Court agrees with Judge

Crews’s Recommendation.

       Habeas relief is available to prisoners who allege that their confinement itself is

illegal, not to those prisoners who challenge only the living conditions within the prison.

Basri v. Barr, 469 F. Supp.3d 1063, 1066 (D. Colo. 2020); see also 28 U.S.C. §

2241(c)(3) (Habeas corpus review is available under 28 U.S.C. § 2241 only if a prisoner

is “in custody in violation of the Constitution or laws or treaties of the United States.”)

and Mesina v. Wiley, 352 F. App’x 240, 242 (10th Cir. 2009) (“Section 2241 is

inapplicable where a favorable resolution of the action would not automatically entitle

the prisoner to release.” (internal quotation omitted)). Nothing in McRae’s habeas

petition suggests that his confinement itself is illegal; rather, he devotes the entirety of

his petition to challenging the living conditions within FCI Florence – namely, the

prison’s approach to managing the COVID-19 pandemic. The relief he seeks is,

essentially, an overhaul of prison protocol related to COVID-19. Section 2241 does not




                                              5
give the Court authority to provide such relief. Therefore, McRae’s habeas petition must

fail as a matter of law.

       McRae, however, objects to Judge Crews’s Recommendation. He argues that,

even if he is not entitled to relief under Section 2241, he is nonetheless entitled to relief

under Bivens v. Six Unknown Named Agents, 403 U.S. 399 (1971), which created a

cause of action for damages against federal officers who were alleged to have violated

an individual's constitutional rights. Id. at 397. McRae argues that this Court should

“ignore the legal labels” and allow his case to proceed as a civil-rights lawsuit under

Bivens. (Doc. # 60, p. 4). The Court declines to do so.

       McRae is correct that, under the liberal pro-se pleading standards, it is

appropriate to consider recasting a pro-se prisoner’s habeas petition as a Bivens action.

Powell v. Fleming, 27 F. App'x 970, 974 (10th Cir. 2001) (“conformance with the dictates

of Haines requires that we consider recasting [the plaintiff’s] petition as one arising

under Bivens.”); see also Doe v. Reno, 172 F.3d 62 (10th Cir. 1999) (reversing a district

court's dismissal of a § 2241 petitioner's claim where the district court should have

construed that claim as one arising under Bivens). However, McRae’s petition does not

allege a valid Bivens claim.

       First, a prerequisite to any prisoner litigation, including a Bivens claim, is

administrative exhaustion. “[T]he Prison Litigation Reform Act requires prisoners who

seek to challenge prison conditions under federal law to first exhaust administrative

remedies.” Bates v. Day, 28 F. App'x 793, 794 (10th Cir. 2001); See also Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a) (“No action shall be brought with


                                              6
respect to prison conditions under section 1983 of this title, or any other Federal law, by

a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”). McRae concedes that he has

not exhausted his administrative remedies. (Doc. # 1, pp. 11-12). Therefore, the PLRA

prohibits him from bringing a Bivens action. Although McRae suggests that seeking

administrative remedies would be futile, there is no futility exception to the exhaustion

requirement. Yousef v. Reno, 254 F.3d 1214, 1221 (10th Cir. 2001). Therefore,

McRae’s case cannot proceed.

       Furthermore, even if McRae had exhausted his administrative remedies, his

petition would nevertheless fail to state a valid Bivens claim. To state a valid Bivens

claim, a plaintiff must show that the defendants deprived him of a right secured by the

constitution or laws of the United States. See, e.g., Brady v. Robinson, 77 F.3d 488 (9th

Cir. 1996). McRae has failed to do so.

       McRae alleges that defendants violated Eighth Amendment prohibition on cruel and

unusual punishment by failing to adequately protect him from the COVID-19 pandemic.

(Doc. # 1, p. 7). Specifically, he contends that prison officials showed “‘deliberate

indifference’ to the substantial risk of serious harm” posed by the virus. (Doc. # 1, p. 8). The

Court is not convinced.

       McRae is correct that the Eighth Amendment imposes a duty on prison officials to

“provide humane conditions of confinement.” Farmer v. Brennan, 511 U.S. 825, 832 (1994).

However, when a prisoner alleges that prison officials have violated this duty, the prisoner

must show that prison officials (1) deprived him of the minimal measure of life’s necessities

(the objective prong), and (2) that they did so with “deliberate indifference” to the prisoner’s

                                                7
well-being (the subjective prong). Farmer, 511 U.S. at 834. McRae has failed to allege facts

sufficient to support a finding of deliberate indifference.

       McRae has failed to demonstrate that defendants “kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety.” Self v. Crum, 439 F.3d 1227, 1231 (10th Cir.

2006) (quoting Farmer, 511 U.S. at 837). While the world’s understanding of COVID-19 is

still evolving, there is no dispute that Defendants have known for some time that the

disease poses a serious risk to certain inmates. Neither, however, is there any dispute that

Defendants took steps to address those risks. McRae concedes that Defendants took steps

to limit the spread of COVID-19 within FCI Florence, including issuing masks to prisoners,

providing soap to prisoners, monitoring inmates and staff for symptoms of COVID-19, and

isolating individuals who had been exposed to the disease. (Doc. # 21, pp. 4-8). McRae

argues that these steps were not sufficient, but he has failed to show that they amount a

conscious disregard of the disease’s risks. Therefore, McRae has failed to state a claim for

relief under the Eighth Amendment, so his claims must fail as a matter of law. F.R.C.P.

12(b)(6).

B.     MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       McRae next requests leave to file an amended complaint that specifically

includes a Bivens cause of action, adds former federal officials as defendants, and adds

a cause of action for injunctive relief under F.R.C.P. 65. (Doc. # 56). His request is

denied.

       A plaintiff may amend his complaint as a matter of course within 21 days after

serving it, or within 21 days after the answer is filed. F.R.C.P. 15(a)(1). After that,

however, “a party may amend its pleading only with the opposing party’s written consent

                                                8
or the court’s leave.” F.R.C.P. 15(a)(2). Although the court “should freely give leave

when justice so requires,” the court may deny leave to amend where amendment would

be futile. Jefferson County Sch. Dist. v. Moody's Investor's Services, 175 F.3d 848, 859

(10th Cir. 1999). A proposed amendment is futile if the complaint, as amended, “would

be subject to dismissal for any reason.” Watson ex rel. Watson v. Beckel, 242 F. 3d

1237, 1239-40 (10th Cir. 2001). A claim is subject to dismissal if it does not “contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        McRae has failed to provide the Court with a copy of his proposed amended

complaint. However, as discussed above, it is clear from his Motion for Leave to Amend

and from his original habeas petition that amendment would be futile. McRae’s

proposed Bivens action would be subject to dismissal for failure to exhaust

administrative remedies and failure to state a claim upon which relief can be granted; he

has failed to offer any valid legal basis for adding additional defendants; and he has

already requested injunctive relief. Therefore, amendment is not permitted.

C.      MOTIONS FOR EMERGENCY AND INJUNCTIVE RELIEF

        Finally, McRae has filed a number of other motions, seeking a temporary

restraining order (TRO), an evidentiary hearing, and other emergency relief. (Docs. ##

73, 75, 93, 94). These motions are denied. 1




1The Court notes that these motions raise a number of collateral issues. For example, McRae attempts to
assert claims for First Amendment violations and retaliatory denial of access to the prison law library.
These claims were not raised in McRae’s habeas petition and they are not properly before the Court.
Therefore, the Court declines to address these collateral matters.

                                                   9
       A TRO is an extraordinary remedy that should be granted only when the moving

party clearly and unequivocally demonstrates its necessity. See Schrier v. Univ. of

Colo., 427 F.3d 1253, 1258 (10th Cir. 2005). Granting such “drastic relief,” United

States ex rel. Citizen Band Potawatomi Indian Tribe of Oklahoma v. Enter. Mgmt.

Consultants, Inc., 883 F.2d 886, 888-89 (10th Cir. 1989), is the “exception rather than

the rule.” GTE Corp. v. Williams, 731 F.2d 676, 678 (10th Cir. 1984). To obtain a TRO,

the moving party must demonstrate:

   1) A substantial likelihood of success on the merits of its case;

   2) That the movant would be irreparably harmed if the TRO were denied;

   3) That the threatened injury to the movant outweighs the injury to the party

       opposing the TRO; and

   4) The TRO would not be adverse to the public interest.

Dominion Video Satellite, Inc. v. EchoStar Satellite Corp., 269 F.3d 1149, 1154 (10th

Cir. 2001); see also Kaplan v. Bank of N.Y. Mellon Trust Co., No. 10-cv-02802-PAB,

2010 WL 4775725, at *1 (D. Colo. 2010) (citing Lundgrin v. Claytor, 619 F.2d 61, 63

(10th Cir. 1980)) (noting that the four elements apply to both preliminary injunctions and

temporary restraining orders and that “the same considerations apply” to both forms of

injunctive relief). As discussed above, McRae has failed to demonstrate a likelihood of

success on the merits of his habeas petition or his proposed Bivens action. Therefore,

he is not entitled to injunctive relief.

       Further, the Court finds no reason to conduct a hearing in this matter. All of the

issues properly raised in McRae’s habeas petition have been thoroughly and


                                            10
comprehensively briefed, and the Court has addressed them in this Order. An

evidentiary hearing would not aid the Court in resolving any pending motions.

Therefore, Plaintiff’s request for a hearing is denied.

D.     OTHER OUTSTANDING MOTIONS

       Based on the foregoing, all remaining motions (Docs. ## 77, 78, 85) are denied

as moot.

                                    IV.     CONCLUSION

       For the foregoing reasons, the Court AFFIRMS and ADOPTS the

Recommendation of Magistrate Judge Crews (Doc. # 47) as an order of this Court.

Plaintiff’s Petition for Habeas Corpous (Doc. # 1) is DENIED. The remaining outstanding

motions (Docs. ## 56, 73, 75, 77, 78, 85, 93, and 94) are DENIED. The Clerk is directed

to close this case.

       DATED: July 8, 2021

                                                  BY THE COURT:


                                                  ________________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             11
